DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
In claim 1, the double recitation of “a blending tub” makes subsequent references to “said tub” unclear as to which of the two tubs is being referenced.  
In claim 1, there is lack of antecedent basis for “said blender” and for “said mobile blender”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 6,644,844) in view of Young (US 5,986,553) and Hughes (US 2010/0046316).  Regarding claim 1, Neal discloses a method of controlling the flow of a liquid and the flow of particulates into a blending tub (114) of a mobile blending apparatus (100) to produce for injection into a well a slurry comprising said particulates suspended in said liquid, said method comprising providing a liquid having a known density to said blender, flowing said liquid through a conduit and discharging said liquid into a blending tub (114) on said mobile blender; measuring the amount of liquid introduced into said tub with a liquid flow meter (see col. 2, lines 60-67); providing a solid particles (sand) having a known density to said blender; discharging said particulates into said tub by allowing them to fall into said tube form a conveyor (122) on said mobile blender; measuring the amount of said particulates falling in the tub (see col. 2, lines 60-67); controlling the flow of said liquid and said particulates in response to said measurements to blend a slurry having a predetermined density (see col. 5, lines 45-55); and providing said slurry for injection into said well. However, Neal does not disclose the particulate flow meter being a microwave flow meter. Young teaches that measuring flow to a mixer with a microwave flow meter is "typical", and therefore constitutes evidence of obviousness. Additionally, Neal does not explicitly state that controlling flow is in response to known liquid and particle densities.  Hughes is relied upon for teaching the benefit of controlling based upon known densities (see [0018]-[0020] and the corresponding graphs as well as [0025]).  It would have been obvious to one of ordinary skill in the art to have utilized the teachings of Hughes to improve control.   Regarding claim 2, Hughes further teaches magnetic flowmeters as well as turbine flowmeters (see [0023]).   Regarding claim 3, the conveyor of Neal is a screw auger (122). Regarding claim 4, as seen in Fig. 3, said conveyor discharges said particulates though a gravity flow .  
Response to Arguments
Hughes (US 2010/0046316) is now relied upon as teaching the comparison of inferred density to predetermined density and related aspects which applicant argues Neal and Young do not disclose.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774